               Case 3:19-cv-01537-BEN-JLB Document 35-1 Filed 01/24/20 PageID.4436 Page 1 of 5


               1                        UNITED STATES DISTRICT COURT
               2                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
               3
               4   JAMES MILLER, et al.,                   CASE NO. 3:19-CV-1537-BEN-JLB
               5                     Plaintiffs,           MEMORANDUM OF POINTS AND
                                                           AUTHORITIES IN SUPPORT OF
               6         v.                                MOTION FOR LEAVE TO FILE
                                                           AMICUS CURIAE BRIEF
               7   XAVIER BECERRA, in his official
                   capacity as Attorney General of the
               8   State of California, et al.,            Date: February 6, 2020
                                                           Time: 2:00 pm
               9                     Defendant.
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                   MEM. OF P&A ISO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Crutcher LLP
                   CASE NO. 3:19-cv-1537-BEN-JLB
               Case 3:19-cv-01537-BEN-JLB Document 35-1 Filed 01/24/20 PageID.4437 Page 2 of 5


               1                                    I. INTRODUCTION
               2           Giffords Law Center to Prevent Gun Violence (“Giffords Law Center”)
               3   respectfully moves for leave to file the attached amicus curiae brief in connection with
               4   Plaintiffs’ preliminary injunction motion. Defendants consent to this motion, and
               5   Plaintiffs did not respond to Giffords Law Center’s notice of this motion and request
               6   for consent.
               7           Giffords Law Center is a non-profit policy organization dedicated to
               8   researching, writing, enacting, and defending laws and programs proven to effectively
               9   reduce gun violence. The organization was founded more than 25 years ago following
          10       a gun massacre at a San Francisco law firm and was renamed in October 2017 after
          11       joining forces with the gun-safety organization founded by former Congresswoman
          12       Gabrielle Giffords. Today, Giffords Law Center provides free assistance and expertise
          13       to lawmakers, advocates, legal professionals, law enforcement officials, and citizens
          14       who seek to improve the safety of their communities. Giffords Law Center has
          15       provided informed analysis of social science research and constitutional law as an
          16       amicus in numerous firearm-related cases, including District of Columbia v. Heller,
          17       554 U.S. 570 (2008); McDonald v. City of Chicago, 561 U.S. 742 (2010); Fyock v.
          18       City of Sunnyvale, 779 F.3d 991 (9th Cir. 2015); and Kolbe v. Hogan, 849 F.3d 114
          19       (4th Cir. 2017) (en banc).1
          20                                          II. ARGUMENT
          21               A “district court has broad discretion to appoint amici curiae.” Hoptowit v. Ray,
          22       682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner,
          23
          24        1
                        Several courts have cited research and information from Giffords Law Center’s
                        amicus briefs in Second Amendment rulings. E.g., Hirschfeld v. Bureau of Alcohol,
          25            Tobacco, Firearms & Explosives, 2019 WL 4923955, *5, *9 (W.D. Va. Oct. 4,
                        2019); Rupp v. Becerra, 401 F. Supp. 3d 978, 990 (C.D. Cal. 2019); Ass’n of N.J.
          26            Rifle & Pistol Clubs v. AG N.J., 910 F.3d 106, 121-22 (3d Cir. 2018); Md. Shall
                        Issue v. Hogan, 353 F. Supp. 3d 400, 403-05 (D. Md. 2018); Stimmel v. Sessions,
          27            879 F.3d 198, 208 (6th Cir. 2018); and Peruta v. Cty. of San Diego, 824 F.3d 919,
                        943 (9th Cir. 2016) (en banc) (Graber, J., concurring). Giffords Law Center filed
          28            the latter two briefs under its former name.
                   MEM. OF P&A ISO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 2
Crutcher LLP
               Case 3:19-cv-01537-BEN-JLB Document 35-1 Filed 01/24/20 PageID.4438 Page 3 of 5


               1   515 U.S. 472 (1995). “[E]ven when a party is very well represented, an amicus may
               2   provide important assistance to the court.” Neonatology Assocs., P.A. v. Comm’r, 293
               3   F.3d 128, 132 (3d Cir. 2002) (Alito, J.). “District courts frequently welcome amicus
               4   briefs from nonparties concerning legal issues that have potential ramifications beyond
               5   the parties directly involved or if the amicus has ‘unique information or perspective
               6   that can help the court beyond the help that the lawyers for the parties are able to
               7   provide.’” Safari Club Int’l v. Harris, No. 14-cv-01856-GEB, 2015 WL 1255491 at
               8   *1 (E.D. Cal. Jan. 14, 2015) (internal citation omitted).
               9         Giffords Law Center should be granted leave to participate as an amicus because
          10       it brings unique information and perspective to the issues implicated in this
          11       constitutional challenge and has “particular expertise” about the ways in which gun
          12       regulations reduce gun violence. See Neonatology Assocs., 293 F.3d at 132. Informed
          13       by that expertise, Giffords Law Center’s amicus submission will offer context for the
          14       California firearms law at issue; information about the public safety interests advanced
          15       by California’s restrictions on semiautomatic rifles, high-capacity shotguns, and AR-
          16       style pistols; and an analysis of whether the Second Amendment protects the use of
          17       these weapons. A number of courts, including federal district courts, have relied on
          18       similar information supplied by Giffords Law Center when deciding other cases
          19       involving firearms. See, e.g., Peruta, 824 F.3d at 943 (Graber, J., concurring) (citing
          20       Giffords Law Center amicus brief, filed under former name Law Center to Prevent
          21       Gun Violence, for analysis of homicides carried out by concealed weapons permit-
          22       holders); Mishaga v. Smith, 136 F.Supp.3d 981, 996 (C.D. Ill. 2015) (referencing Law
          23       Center amicus brief as a line of reasoning “driv[ing] [the Court’s] conclusion”).
          24              Giffords Law Center submits its proposed brief in opposition to Plaintiffs’
          25       motion for a preliminary injunction. The organization’s support for a particular
          26       litigation outcome should not disqualify it from being an amicus curiae. Funbus Sys.,
          27       Inc. v. State of Cal. Pub. Utilities Comm’n., 801 F.2d 1120, 1125 (9th Cir. 1986) (it is
          28       “a perfectly permissible role for an amicus” to “take a legal position and present legal
                   MEM. OF P&A ISO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 3
Crutcher LLP
               Case 3:19-cv-01537-BEN-JLB Document 35-1 Filed 01/24/20 PageID.4439 Page 4 of 5


               1   arguments in support of it”). “An amicus, of course, is not a party to the litigation and
               2   participates only to assist the court. Nevertheless, by the nature of things an amicus is
               3   not normally impartial” and “there is no rule . . . that amici must be totally
               4   disinterested.” Waste Mgmt. of Pennsylvania, Inc. v. City of York, 162 F.R.D. 34, 36
               5   (M.D. Pa. 1995) (internal quotation marks omitted); see also California v. U.S. Dept.
               6   of Labor, No. 13-cv-02069-KJM, 2014 WL 12691095 at *1 (E.D. Cal. Jan. 14, 2014)
               7   (“there is no requirement ‘that amici must be totally disinterested’” (citing Hoptowit,
               8   682 F.2d at 1260)); Friends of Everglades, Inc. v. S. Fla. Water Mgmt. Dist., 2005 WL
               9   8160352, at *1 (S.D. Fla. Nov. 1, 2005) (rejecting plaintiff’s “unpersuasive” claim that
          10       “amici must be neutral”).
          11             In fact, Giffords Law Center’s interest in the outcome of this litigation is an
          12       additional reason the organization is an appropriate amicus curiae. The principle at
          13       stake—the ability of states to regulate the weapons and features that have become a
          14       favored tool of mass shooters—is fundamental to Giffords Law Center’s mission and
          15       critically important to its members. The resolution of Plaintiffs’ motion will involve
          16       Second Amendment constitutional principles that could affect Giffords Law Center’s
          17       future efforts, in California or elsewhere, to reduce gun violence through gun safety
          18       legislation. This weighs in favor of allowing participation by Giffords Law Center, as
          19       well as other similarly situated gun safety or gun rights groups. See California v. U.S.
          20       Dept. of Labor, 2014 WL 12691095 at *1 (granting leave to file amicus brief where
          21       case implicated constitutional issues and therefore had “potential ramifications beyond
          22       the parties directly involved”).
          23                                          III. CONCLUSION
          24             For the foregoing reasons, Giffords Law Center respectfully requests leave from
          25       the Court to submit an amicus curiae brief.
          26
          27
          28
                   MEM. OF P&A ISO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 4
Crutcher LLP
               Case 3:19-cv-01537-BEN-JLB Document 35-1 Filed 01/24/20 PageID.4440 Page 5 of 5


               1                                      Respectfully submitted,
               2
                   Dated: Jan 24, 2020                GIFFORDS LAW CENTER TO PREVENT
               3                                      GUN VIOLENCE
               4
                                                           /s/ Hannah Shearer
               5
                                                   HANNAH SHEARER (SBN 292710)
               6                                   hshearer@giffords.org
                                                   HANNAH FRIEDMAN
               7                                   hfriedman@giffords.org
                                                   GIFFORDS LAW CENTER TO
               8                                     PREVENT GUN VIOLENCE
                                                   268 Bush St. # 555
               9                                   San Francisco, CA 94104
                                                   (415) 433-2062
          10
                                                      Attorneys for Amicus Curiae Giffords Law
          11                                          Center to Prevent Gun Violence
          12
                                                      SCOTT A. EDELMAN (SBN 116927)
          13                                          sedelman@gibsondunn.com
                                                      GIBSON, DUNN & CRUTCHER LLP
          14                                          333 S. Grand Ave., Ste. 4600
                                                      Los Angeles, CA 90071
          15                                          (213) 229-7000
          16                                          VIVEK R. GOPALAN
                                                      vgopalan@gibsondunn.com
          17                                          GIBSON, DUNN & CRUTCHER LLP
                                                      555 Mission St., Ste. 3000
          18                                          San Francisco, CA 94105
                                                      (415) 393-8200
          19
                                                      KATHRYN M. CHERRY
          20                                          kcherry@gibsondunn.com
                                                      GIBSON, DUNN & CRUTCHER LLP
          21                                          2100 McKinney Avenue, Suite 1100
                                                      Dallas, TX 75201-6912
          22                                          (214) 698-3313
          23                                          Of Counsel for Amicus Curiae Giffords Law
                                                      Center to Prevent Gun Violence
          24
          25
          26
          27
          28
                   MEM. OF P&A ISO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Gibson, Dunn &
                   CASE NO. 3:19-cv-1537-BEN-JLB 5
Crutcher LLP
